 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT | USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK ‘DOCUMENT
MUSA BARAGL ELECTRONICALLY FILED
DOC #: —_
Petitioner, DATE FILED! [15
. i

WILLIAM BARR, IN HIS OFFICIAL
CAPACITY AS THE ATTORNEY GENERAL

 

OF THE UNITED STATES; KEVIN 19-CV-10553 (RA)
McALEENAN, IN HIS OFFICIAL CAPACITY

AS SECRETARY OF HOMELAND ORDER DIRECTING ORIGINAL
SECURITY; THOMAS R. DECKER, IN HIS SIGNATURE
OFFICIAL CAPACITY AS U.S.

IMMIGRATION AND CUSTOMS

ENFORCEMENT DEPUTY DIRECTOR, NEW
YORK ENFORCEMENT REMOVAL
OPERATIONS FIELD OFFICE; U.S.
DEPARTMENT OF HOMELAND SECURITY,

 

Respondents.

 

COLLEEN McMAHON, Chief United States District Judge:

Petitioner brings this action pro se.! Petitioner submitted the petition without a signature.
Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written
motion, and other paper must be signed by at least one attorney of record in the attorney’s name
— or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The
Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name
handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

Petitioner is directed to resubmit the signature page of petition with an original signature
to the Court within thirty days of the date of this order. A copy of the signature page is attached

to this order.

 

' Petitioner paid the filing fee to file this action.

 
The Clerk of Court is directed to mail a copy of this order to Petitioner and note service
on the docket.
SO ORDERED.

Dated: November 15, 2019
New York, New York f (/

 

I\ RONNIEABRAMS

United States District Judge

 
